Citation Nr: 9911653	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-25 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for porphyria cutanea 
tarda secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from January 1970 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in October 1996 by 
the Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. Service connection for porphyria cutanea tarda secondary 
to Agent Orange exposure was denied by the RO in June 
1994.  The appellant was notified of that decision in July 
1994 and there was no appeal filed within one year of that 
notification.

2. Evidence submitted in support of the appellant's petition 
to reopen his claim for service connection for porphyria 
cutanea tarda secondary to Agent Orange exposure while 
new, in that it has not been previously considered by VA, 
is not material to the incurrence of porphyria cutanea 
tarda during service or within one year of the appellant's 
departure from Vietnam.


CONCLUSION OF LAW

New and material evidence not having been submitted, the 
claim for service connection for porphyria cutanea tarda 
secondary to Agent Orange exposure is not reopened and the 
June 1994 rating decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In evaluating the appellant's current petition to reopen his 
claim for service connection for porphyria cutanea tarda, the 
Board considers all evidence submitted by the appellant or 
obtained on his behalf since the last final denial in order 
to determine whether this claim must be reopened and 
readjudicated on it's merits.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  In this case, service connection for 
porphyria cutanea tarda was denied by the RO in June 1994.  
The applicable law relating to disorders claimed to have 
resulted from exposure to herbicides, including Agent Orange, 
provides, if there is no evidence of the presence of 
porphyria cutanea tarda during service, this disorder may be 
presumed to have been incurred in service if it is manifest 
to a degree of 10 percent or more within a year of the last 
day of the veteran's service in Vietnam.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (1998).  The rating board noted that 
while evidence of record documented a recent diagnosis of 
porphyria cutanea tarda, there was no evidence of this 
disorder during service or within one year of the appellant's 
departure from Vietnam in October 1971.  The rating board 
concluded that in the absence of evidence to establish that 
the porphyria cutanea tarda manifested in service or within a 
year of service in Vietnam, service connection was denied.  
The appellant was notified of that decision in July 1994, and 
there was no appeal filed within one year of that 
notification.

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "Court"), the Board may reopen and 
review a claim which has been previously denied only if new 
and material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet.App. 140 (1991).  To determine whether 
new and material evidence has been presented to reopen a 
claim, a two-step analysis must be conducted.  Evans, at 282-
283.  "First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material when 'the credibility of the 
[new] evidence' is presumed . . . . Second, if the evidence 
is new and material," the claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans, at 283 (citations omitted).

The first step of the two-step analysis, i.e., determining 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material involves 
the following:  (1) whether the newly presented evidence is 
"new"; if so, (2) whether it is "material" in the sense of 
being relevant to and probative of the "issue at hand" in 
the case. 

Evidence is new when it was not of record at the time of the 
last final disallowance and not merely cumulative of other 
evidence that was then of record.  Evans, at 283.  Material 
evidence (1) is relevant to and probative of the "issue at 
hand" in the case and (2) is significant enough, either by 
itself or in connection with evidence already of record, that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156, Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Determining what the "issue at hand" in a case is depends 
on the specified basis or bases for the last disallowance of 
the claim.  Evans, at 283-284.  New evidence need not be 
probative of all elements involved in the claim but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  Evans, at 284.

The questions involved in determining whether evidence is new 
and material are sequential questions and a negative answer 
to any one of them ends the inquiry and the claim to reopen a 
previously and finally disallowed claim must be denied.  
Therefore, if the newly presented evidence is not "new," 
the claim to reopen fails on that basis and no further 
analysis of the evidence is required.  Similarly, if "new" 
evidence is not "material" in the sense that it is not 
relevant to and probative of the "issue at hand," the claim 
to reopen fails on that basis and the inquiry ends.  See 
Evans, at 286 (holding that "new" evidence was not relevant 
to and probative of a nexus between the claimed psychiatric 
disorder and an in-service injury or disease which was the 
"issue at hand" in the case, and therefore the "new" 
evidence was not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

In reviewing the appellant's petition to reopen his claim, 
the Board notes that the specified basis for the prior denial 
was the lack of evidence to establish the presence of 
porphyria cutanea tarda within one year of the appellant's 
departure from Vietnam.  See 38 C.F.R. § 3.309(e).  Evidence 
submitted or obtained in support of the appellant's petition 
includes VA outpatient and inpatient treatment reports dated 
in 1995, and a statement from the appellant dated in 
September 1996. 

The Board finds that the above medical evidence is new in 
that it has not been previously considered in the 
adjudication of the appellant's claim for service connection 
for porphyria cutanea tarda.  However, it is not found to be 
material as it fails to address the issue at hand in this 
case, specifically, the incurrence of porphyria cutanea tarda 
during service or within one year of the appellant's 
departure from Vietnam.  While the additional evidence 
submitted in support of the appellant's claim documents the 
diagnosis of porphyria cutanea tarda and treatment for this 
condition, there is no evidence to relate this disorder to 
the appellant's period of service.  Accordingly, since this 
evidence fails to address the etiology of the porphyria 
cutanea tarda it is not found to be so significant, either by 
itself or in connection with evidence already of record, that 
it must be considered in order to fairly decide the merits of 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Furthermore, the appellant's statement dated in September 
1996 regarding the onset of his skin disorder during service 
is considered to be redundant and therefore not new since his 
assertions regarding service related onset of the porphyria 
cutanea tarda were addressed previously by the RO in their 
June 1994.

In view of the above and the lack of any additional new and 
material evidence, the claim for service connection for 
porphyria cutanea tarda is not reopened.


ORDER

New and material evidence not having been submitted, the 
petition to reopen the claim for service connection for 
porphyria cutanea tarda is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

